The UBS Funds Supplement to the Summary Prospectuses The UBS Funds UBS Dynamic Alpha Fund UBS Global Allocation Fund UBS Multi-Asset Income Fund Supplement to the Summary Prospectuses July 18, 2014 Dear Investor, The purpose of this supplement is to update the Summary Prospectuses of the UBS Dynamic Alpha Fund, UBS Global Allocation Fund and UBS Multi-Asset Income Fund series (each a “Fund” and collectively, the “Funds”) of The UBS Funds dated October 28, 2013, as supplemented, as follows: Lowell Yura no longer serves as a portfolio manager for the Funds.The remaining portfolio managers of each Fund have assumed Mr. Yura’s portfolio management responsibilities. Therefore, all references to Mr. Yura in the Summary Prospectuses are hereby deleted in their entirety. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. ZS-688
